Simmons, C. J.
1. A married woman living with her husband may bring an action in her own name for physical injuries sustained by her. Civil Code, §2475; City of Atlanta v. Dorsey, 73 Ga. 479 ; Pavlovski v. Thornton, 89 Ga. 829.
2. A general motion to dismiss a suit “because it is a suit for a tort by a married woman living with her husband, in her own name alone,” was properly overruled, where the petition set out a cause of- action against the defendant and prayed for certain elements of damage for which the plaintiff could recover, although it may also have contained prayers for other elements of damage for which the plaintiff had no right to sue. A general demurrer should not prevail where any part of the petition is good. Reese v. Reese, 89 Ga. 645, 652, and cases cited; Munnerlyn v. Savings Bank, 88 Ga. 339 ; May v. Jones, 88 Ga. 308, 312, and cases cited. See also Baer v. Christian, 83 Ga. 322.
3. The evidence warranted the verdict for those elements of damage alleged in the petition for which the plaintiff was entitled to recover, and the trial judge did not abuse his decretion in overruling a motion for a new trial based on the grounds that the verdict was contrary to law and evidence. Judgment affirmed.

All the Justices concurring.